Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-20447-CR-SINGHAL


      UNITED STATES OF AMERICA

      vs.

      BENJAMIN FORREST MCCONLEY,
      Defendant.
      _____________________________________/

            BENJAMIN FORREST MCCONLEY’ S SENTENCING MEMORANDUM
                     AND MOTION FOR DOWNWARD VARIANCE

             The Defendant, BENJAMIN FORREST MCCONLEY (“McConley”),
      through undersigned counsel, respectfully submits this memorandum in aid of
      sentencing to assist the Court in fashioning a sentence that is “sufficient, but not
      greater than necessary” to fulfill the federal sentencing requirements of 18 U.S.C. §
      3553(a). Through this pleading and based on several factors, McConley seeks to
      supplement the background information contained in the PSR, and respectfully
      requests that the Court consider imposing a below-guidelines sentence.

      Charges and Convictions

             On October 25, 2019, McConley pled guilty to conspiracy to commit wire
      fraud, in violation of 18 U.S.C. § 1349. The offense has a statutory maximum
      penalty of twenty (20) years. The advisory guideline imprisonment range is 151 to
      188 months.1 Sentencing was originally scheduled for January 17, 2020, just before
      the onset of the COVID-19 pandemic. Currently, sentencing is scheduled for
      September 14, 2021.



      1 The Defendant has reflected on the previously filed objections that were filed almost 21 months ago and
      has since withdrawn said objections. Despite enhancements noted in PSR based on the number of victims
      and the Defendant's role in the offense not being contemplated in the plea agreement, Mr. McConley
      stipulates that the Government would meet its burden by a preponderance of the evidence for said
      enhancements.


                                                         1
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 2 of 16




                   Sentencing Factors under 18 U.S.C. § 3553(a) and the
                               U.S. Sentencing Guidelines

             McConley understands and agrees that federal sentencing law requires the
      Court to impose a sentence that is reasonable and that the Court must consider the
      Sentencing Guidelines in determining that reasonable sentence. As this Honorable
      Court is aware, a sentencing Court must follow the three-step process set forth by
      Gall v. United States. First, the Court properly determines the guideline range.
      Second, the Court determines whether to apply any of the advisory sentencing
      guidelines’ departure policy. Third, the Court considers all the factors set forth in
      18 U.S.C. § 3553(a) as a whole, including whether a variance is warranted. The
      result of the Court’s three-step analysis is, after making an individualized
      assessment, to fashion a reasonable sentence that is “sufficient, but not greater than
      necessary,” to fulfill the federal sentencing requirements of 18 U.S.C. § 3553(a).

              United States v. Hammons, 558 F.3d 1100 (9th Cir. 2009) (district court must
      consider, but is not bound by, the applicable guideline sentencing range). A
      reasonable sentence that is “sufficient, but not greater than necessary,” under 18
      U.S.C. §3553(a), is the lowest possible sentence that accounts for all of the relevant
      statutory factors. Those statutory factors include: (1) The nature and circumstances
      of the offense and the history and characteristics of the Defendant; (2) The need for
      the sentence imposed (A) to reflect the seriousness of the offense, to promote respect
      for the law, and to provide just punishment for the offense; (B) to afford adequate
      deterrence to criminal conduct; (C) to protect the public from further crimes of the
      Defendant; and (D) to provide the Defendant with needed educational or vocational
      training, medical care, or other correctional treatment in the most effective manner;
      (3) the kinds of sentences available; (4) the Guidelines range; (5) policy statements
      issued by the Sentencing Commission; (6) the need to avoid unwarranted sentencing
      disparity among defendants with similar records who have been found guilty of
      similar conduct; and (7) the need to provide restitution to any victims of the offense.
      See 18 U.S.C. §3553(a).

             Once the Court considers the totality of the information provided herein, as
      well as further details to be expounded upon at the upcoming sentencing hearing, it
      is our hope that this Honorable Court sees fit to impose a sentence substantially
      below the advisory guidelines, as recommended in the PSR in this case.




                                                2
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 3 of 16




      Nature and Circumstances of the Offense

             McConley and others offered to provide financing to producers seeking to
      produce movies and other projects. Regrettably, McConley and others deceived the
      victims through false and fraudulent documents. [See PSR ¶ 76] In doing so,
      McConley and co-conspirators caused a loss totaling approximately $60 million.
      [PSR ¶ 62]

             Should the Court adopt the guidelines as set forth in the PSR, then
      McConley’s sentence is enhanced by four (4) levels for having an aggravating role
      in the offense. Given that Rafael was granted a four-level reduction for his role in
      the offense, this creates an unwarranted sentencing disparity with co-defendant
      Benjamin Rafael, who was sentenced on July 13, 2021, to 30 months imprisonment
      (see below):

                                                                          McConley         Rafael
                                                                          PSR              Plea Agreement
              Base Offense Level (§ 2B1.1(a)(1))                          7                7
              Actual Loss > $25 million (§ 2B1.1(b)(1)(L)                 +22              +22
              Number of victims > 10 (§ 2B1.1(b)(2)(A))                   +2               +2
              Sophisticated means (§ 2B1.1(b)(10)(C))                     +2               +2
              Role adjustment (§3B1.1(a))                                 +4               -4
              Acceptance of responsibility (§3E1.1)                       -3               -32
              TOTAL OFFENSE LEVEL                                         34               26

              As stated by the Government in its response to Rafael’s Motion for
      Downward Variance and Sentencing Memorandum (D.E. 133), while Rafael’s
      involvement spanned a shorter period of time, Rafael’s participation included such
      egregious acts as lying to victim investors about the security of their money. As a
      banker at one of the largest, most highly respected and reputable financial
      institutions in the country, he was in a unique position to do so. During the short
      time he was involved, Rafael contributed in a vast and significant way to the success
      of the fraud. Rafael enabled the theft of well over $50 million from numerous
      investors, and did so by utilizing his position as a banker at a renowned institution.




      2 Due to Rafael’s commission of an offense while on bond in this case, the   Government recommended
      -2 instead of -3 under §3E1.1, in its sentencing memo, D.E. 133.


                                                         3
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 4 of 16




             Despite Rafael’s involvement spanning a shorter period of time, it is
      important to point out the amount of funds that Rafael assisted in fraudulently
      obtaining made up approximately 75% to 80% of the overall fraud. Therefore, it is
      axiomatic that Rafael aided in securing the majority of the fraud proceeds. In
      essence, the overall fraud was not distributed evenly or proportionately throughout
      all the years McConley was involved. This conclusion becomes evident upon
      examining each of the deposits in which or when Rafael was involved in the offense,
      and cross referencing those amounts against the victim list and the Bates Stamp
      information, amongst other facts. Of the funds reflected in the table below, the large
      majority of those came in after April 1, 2015, when Rafael was the sole and
      exclusive banker at Wells Fargo with whom McConley and VanEman worked with.
      Both prior to and subsequent to April 1, 2015, Rafael confirmed and discussed with
      victims as to funds that had already entered the bank. For example, Rafael confirmed
      to 222 that their funds were in the accounts and being worked on, when in actuality,
      they were not.

              Based on what is illustrated below it is conservative to say Rafael’s
      involvement accounts for at least $53 million of the estimated $60 million fraud for
      his role in the following:

             Victim                      Loss
             Superhuman                  $3 Million
             Dane Miller:                $1 Million
             SSC                         $2.5 Million
             SSC                         $3 Million
             Adana                       $15 Million
             Adana                       $13 Million
             Land Run                    $3.6 Million
             Urge                        $4 Million
             Baker Film                  $1.5 Million
             Conroy                      $700,000**
             888                         $2 Million
             222 Auty                    $2 Million**
             Urge                        $2 Million **




                                                4
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 5 of 16




            (Note: the two asterisks (**) denote projects that sent funds prior to Rafael’s
      formal involvement, yet he communicated or represented their funds were available
      once he would officially become the primary bank contact and bank representative.)

             Upon comparing the bottom of the guideline range noted within the
      Presentence Report for McConley at an offense level 34 (with a criminal history
      category I), 151 months; to the bottom of a level 26 (CHC I) for Rafael, 63 months
      - the difference is a massive 88 months or 7 years. This difference completely
      overstates the disparity in the role of McConley versus that of Rafael. Consider
      further a comparison of McConley’s low-end guideline recommended sentence of
      151 months to the sentence imposed on Rafael, 30 months. There, the difference is
      121 months or 10 years. Either way, this creates an enormous sentencing disparity
      between co-defendants in this case. McConley’s sentence should not be 10 years
      more than that of his co-defendant as a comparison of their guidelines would
      suggest.

                       History and Characteristics of the Defendant

      PERSONAL AND FAMILY DATA

             McConley, age 39, was born and raised in the small town of Alexandria,
      Louisiana - home to a population of about 45,000 residents. As a child, McConley
      grew up in a Pentecostal Christian home, and resided with his biological parents.
      McConley’s upbringing was respectable: his father worked as an architect, and his
      mother was a special education instructor. Despite McConley’s parents divorcing
      once McConley was an adult, his parents put their best efforts toward keeping the
      family unit intact for their childrens’ sake.

              Within the small Louisiana town, McConley and his family attended the local
      church several times a week, to include choir practice. In his youth, McConley was
      free from experiencing any form of abuse, nor did he witness any domestic violence
      in his household, which was kept free of alcohol and illegal substances. In short,
      McConley was raised in a warm and loving environment. McConley pursued his
      passion for athleticism in his high school years, and was named captain of the
      basketball team. Said team was comprised of students representing a cross-section
      of the local community, with whom McConley developed close ties and maintained
      a harmonious, friendly relationship with. Following his high school graduation,


                                               5
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 6 of 16




      McConley attended Louisiana State University (LSU), where he consistently made
      the Dean’s list based on his academic achievements.

             Notably, from 2002 to 2004, McConley worked in the Financial Department
      of the Louisiana State Legislature. This employment entailed working in accounts
      receivable/accounts payable, to assist state representatives and senators in
      processing their per diem checks. McConley received an employee appreciation
      award from the state legislature for all of his efforts. During the legislative sessions,
      McConley assisted the offices of Representative Charles Dewitt and (then) Senator
      Bobby Jindal, who went on to become the governor of Louisiana. In 2005, the
      Defendant continued his post-graduate studies at Florida State University (FSU) in
      Tallahassee, Florida. In 2007, McConley earned a master’s degree in business
      administration from FSU.

             McConley then went on to perform consulting services at and handled the
      insurance aspect of his family’s business, Specialized Supports and Service, located
      in Tallahassee. In the years to follow, McConley became an insurance broker in
      both Florida and Louisiana. As noted in paragraph 152 (formerly 136) of the PSR,
      McConley’s career in the insurance industry lasted from 2008 until 2015, at which
      time he began offering financing options to film producers.

      MEANINGFUL CHARITABLE AND/OR VOLUNTEER SERVICE

             During his early years, McConley was a Pentecostal church youth choir
      member and volunteer who attended church youth camps during the summers.
      McConley was also an avid reader of scripture, and excelled as a bible school
      student. From childhood through his college years, McConley participated in the
      well-known, long-running annual church production, “Messiah,” for the
      Pentecostals of Alexandria. While in high school, McConley assisted food banks by
      serving warm meals to individuals in need, and devoting his time to delivering
      turkeys for several families not only during the holiday season, but during such
      times of natural disasters. Hurricanes often left a wake of destruction in
      impoverished local communities with already-limited resources, and McConley
      assisted in providing relief to less fortunate individuals during times of crisis.

             While attending LSU, McConley helped serve as a mentor for prospective or
      future professional athletes by providing them with tutoring services, and helping


                                                 6
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 7 of 16




      them prepare for college life. Generously, McConley provided some of the athletes
      with food, clothing and transportation services, by his own accord. This selfless act
      afforded these students with the ability to attend football camp. It is also important
      to note that McConley is a former Florida Chapter Leader with the LSU Tiger
      Athletic Foundation. While attending college, McConley also served as a little
      league volunteer coach for his younger brother’s team, which was coached by their
      father.

             While in Tallahassee, McConley worked on a part-time basis and/or as a
      volunteer for the Agency for Persons with Disabilities, through his family’s
      Tallahassee-based business, Specialized Supports and Services. McConley’s
      stepmother owns the business, which has a contract with the Agency for Persons
      with Disabilities. While he worked/volunteered for this agency, McConley served
      as a home health supervisor or “Supported Living Coach,” and developed close
      relationships with intellectually disabled people. McConley assisted in taking these
      individuals to several locations such as grocery stores in order to aid them in
      furthering their social skills. McConley also helped these individuals develop some
      personal, basic daily living skills, spending time and a great deal of care in teaching
      them to do such things as dress themselves, tie their shoes, personal grooming and
      learning to cook.

             McConley worked diligently in directly carrying out the agency’s goal,
      which was to help disabled individuals with training and home health care so that
      they would become independent, preventing them from being institutionalized.
      McConley made such a personal connection with some of the students, with whom
      he continued to maintain contact throughout the years. In fact, some have recently
      inquired and/or wondered about his current whereabouts, as he has been
      incarcerated (See Notice of Filing Letters of Support wherein a heartfelt message
      and holiday card written by two intellectually disabled persons with whom he has
      maintained contact throughout the years).

             Notably, McConley was inspired by his mother and sister, who devoted their
      lives to their respective careers in special education. McConley’s sister, who
      obtained her Ph.D., is now working as a school principal. McConley’s family has
      provided services to the Agency for Persons with Disabilities and/or Florida
      Department of Children and Families for over 25 years through Specialized
      Supports and Services.


                                                7
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 8 of 16




      POST-ARREST VOLUNTEER WORK AND ASSISTANCE TO FELLOW
      INMATES AT THE DETENTION CENTER

             Since his arrest in August 2019, and while incarcerated at the Federal
      Detention Center (FDC) in Miami, Florida, McConley has dedicated his time to
      worthy causes to benefit his fellow inmates and staff at the facility. McConley was
      named the Head Orderly – Trustee at the FDC Miami. He has been deemed his jail
      unit’s Team Leader, and works with Case Managers and Counselors at the jail.
      McConley volunteers for the FDC’s Education Department by reading and helping
      inmates understand the language contained in indictments, plea agreements and
      sentencing computation sheets. Additionally, he assists the department by teaching
      a basic business course to inmate students. The course includes topics such as
      accounting, economics and marketing. McConley also assists fellow inmates in
      creating resumes and preparing them for the General Education Development
      (GED) examination so they can later obtain their high school equivalency diplomas.
      McConley has been mentoring and assisting inmates by writing letters for over 300
      fellow prisoners. This correspondence consists of letters written to attorneys, the
      probation office, (federal) judges and civil courts, government representatives and
      the Federal Bureau of Prisons. McConley has led the chapel for Christian Services
      and has been actively involved in the Prisoner Bible Drive. By seeking the support
      of family and friends, McConley has obtained over 150 bibles for inmates who wish
      to seek a spiritual path. Unfortunately, through no fault of his own, many of these
      volunteer services came to a halt, or were minimized, in early-March 2020, because
      of the FDC’s lockdown procedures implemented as a result of the Covid-19
      pandemic.

      FAMILY STABILITY WILL                  HELP      HIM      ADJUST       TO     POST-
      INCARCERATION LIFE

             McConley has expressed to his father that he wishes to resume studying law
      once again and/or working at a law firm after he is released from imprisonment.
      Notably, McConley attended one semester of law school at Nova University but
      opted to put this dream on pause when he and his first wife elected to pursue starting
      a business.

            McConley’s father describes his son as a sensitive, kind-hearted person who
      would often show empathy for others. For this reason, McConley’s father expressed


                                                8
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 9 of 16




      that his son’s involvement in the instant fraud conspiracy was something “totally
      out of character for him.” He did note a change in his son’s behavior approximately
      one year prior to his arrest. During that time period, he discovered his son had been
      rushed to the emergency room on more than one occasion for a heart condition and
      elevated blood pressure. He counseled his son to slow down with work and his fast-
      paced lifestyle he was leading in Miami.

             As a direct result of McConley’s behavior, the Defendant and his wife were
      headed towards divorce at the time the PSR was prepared in late 2019 (Paragraph
      129, formerly 113). Since that time, Mr. and Mrs. McConley have reconciled their
      marriage. In her open letter to the Court, Mrs. McConley notes that she has
      witnessed a “transformation” in McConley since his arrest and “can hear it in his
      voice.”

             Mrs. McConley is looking forward to and eagerly anticipating the day that
      McConley can return to their home in Miami, Florida, so that McConley, his wife,
      and their two (2) daughters can resume their time together as a family.

              In addition to letters of support written by McConley’s wife and
      stepdaughter, several other individuals central to McConley’s life have written
      letters of support on his behalf and anxiously await his release, to wit: McConley’s
      mother, father, stepmother, sister, and other beloved family members, friends and
      mentors.

      DEFENDANT’S EARLY EFFORTS TO COOPERATE:

              From the very beginning, McConley cooperated with authorities. McConley
      never sought bond, as he was ready to accept responsibility and begin serving his
      time for his involvement in the instant fraud conspiracy. In fact, McConley was the
      first person implicated in the conspiracy to be interviewed by federal agents and
      begin assisting the Government immediately after his arrest on August 19, 2019.
      McConley has been debriefed on several occasions, identified numerous
      documents, and reviewed evidence with agents to assist them in their ongoing
      investigation.

            As per the Plea Agreement, McConley reviewed hundreds of Bates stamps
      and provided context to hundreds of emails/text messages/communications, further


                                               9
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 10 of 16




      clarifying information in his efforts to assist the Government in their investigation.
      McConley should be rewarded for his exhausting cooperation efforts and credit, as
      well as his overwhelming willingness to go above and beyond just pleading guilty.
      McConley spoke to agents on several occasions, early on, as opposed to challenging
      the Government and waiting to be provided with discovery.

             Due to the COVID-19 pandemic (an unforeseeable consequence), McConley
      and the Government have not been able to meet in person to further provide the
      Government substantial assistance. However, McConley did not sit idle during this
      time. McConley continued reviewing discovery and forwarded hundreds of Bates
      stamps to the Government. Through no fault of either party, the pandemic has
      created an insurmountable obstacle to overcome. For purposes of sentencing, said
      obstacle is a substantial detriment to McConley in his good faith efforts to continue
      to provide substantial assistance to the Government that would rise to a §5K1.1
      motion.

              A Defendant's assistance to authorities in the investigation of criminal
      activities has been recognized in practice and by statute as a mitigating sentencing
      factor. U.S. District Court Judge Robert N. Scola is one among several judges in the
      Southern District of Florida who acknowledge and reward defendants, in the form
      of a downward sentencing variance pursuant to 18 U.S.C. § 3553, for their efforts
      to cooperate even when their assistance does not meet the perceived definition of
      “substantial” in the eyes of the government. It should be noted that until very
      recently, the Covid-19 pandemic had been preventing prosecutors and/or agents
      from having in-person interviews and debriefings with defendants, proving to be a
      hindrance for McConley and other similarly situated defendants. McConley is ready
      and willing to continue his cooperative efforts to assist the Government.
      McConley’s cooperation also demonstrates his positive character and his efforts to
      make amends for his misconduct.

             In case number 8:11-cr-00389-JDW-TGW-1, before Judge Whittemore in
      the Middle District of Florida, defendant Terrill LaDaja Gainous (“Gainous”),
      whose advisory guideline range was from 188 to 235 months, was given a
      significant downward variance of 58 months based on his willingness to
      cooperate. In that case, Mr. Gainous (unlike McConley) was unable to provide any
      assistance to the Government because the other involved participants whom he
      knew had already been sentenced or pled guilty. The Eleventh Circuit affirmed the


                                               10
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 11 of 16




      variance was reasonable in that the district judge “considered the totality of the
      circumstances and the 18 U.S.C. § 3553(a) factors, and adequately considered
      mitigating evidence.” United States v. Gainous, 546 F.App’x. 914, 915 (11th Cir.
      2013).

             United States v. Robinson, 741 F.3d 588, 599 (5th Cir. 2014) [A] sentencing
      court has the power to consider a defendant’s cooperation under § 3553(a),
      irrespective of whether the Government files a §5K1.1 motion.

      SEVERE JAIL CONDITIONS DURING LENGTHY PRETRIAL DETENTION
      DUE TO COVID-19 PANDEMIC AND HIGHER RISK OF CONTRACTING
      COVID-19 AND/OR DEATH IF LENGTHY PRISON TERM IMPOSED

              As a result of the unprecedented COVID-19 pandemic and various safety
      precautions imposed at FDC Miami to prevent the spread of the potentially deadly
      virus, McConley has been on “lock-down” for 18 months, and is allowed out of his
      cell for only one (1) hour per day. Prior to that, he was actively involved in many
      tasks and volunteer services, many of which have been canceled or restricted due to
      the pandemic.

              Specifically, McConley has been in pretrial detention since August 16, 2019.
      Since March 13, 2020, BOP “modified its operations” to respond to the spread of
      COVID-19. Since then, and for approximately eighteen (18) months, McConley has
      been in basic lockdown conditions akin to those enforced for inmates in solitary
      confinement. Individuals in every institution are secured in their assigned
      cells/quarters to decrease the spread of the virus. Although movement exceptions
      are made to permit showers, telephone and email access, commissary, and laundry,
      in reality even those basic activities are not always allowed, and instead, conditions
      amount to a lockdown for almost 24 hours a day. For the first 10 of these 18 months
      in question, McConley and other inmates were allowed to leave their cells only three
      times per week, for 15 minutes at a time (45 minutes in total per week). The rules
      were later modified to allow for 30 minutes per day, three times per week and
      progressively became 2 hours per day; however, they are completely locked down
      once again. The Defendant does not get any fresh air, has not been exposed to
      sunlight, and cannot exercise outside the cell or go walking.

             While these conditions are necessary to prevent the spread of a deadly
      disease, they do not reflect a typical experience for a federal inmate who has not


                                               11
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 12 of 16




      been sanctioned and placed in a special housing unit (SHU). McConley has not
      been able to embrace or show meaningful affection to his wife and their child for
      over 19 months, as they are separated by a glass partition during contacts. The
      Defendant’s child from another relationship was relocated to Hawaii during his
      detention, and he has had no contact with his daughter for the entirety of his
      incarceration.

             Historically, McConley has suffered from a cardiac condition, high blood
      pressure/hypertension, sleep apnea (which requires a CPAP machine that is not
      permitted to be used within the facility) and a chronic back/spinal condition, which
      have all taken a toll on McConley’s health. Due to McConley’s well-documented
      medical history, he presents a high risk of experiencing serious medical
      complications, or even death, if he is exposed to COVID-19. The probability of
      exposure if McConley is given a lengthy term of incarceration is real and
      substantial, as the BOP has continually reported cases of COVID-19 in its facilities,
      and has limited ability to take necessary precautions to minimize the spread of the
      virus. McConley’s current incarceration conditions, given all of the risks and
      complications associated with COVID-19, are significantly more severe than those
      endured by inmates who were incarcerated prior to the onset of the pandemic. This
      Honorable Court should consider these conditions when fashioning a fair sentence
      for McConley.

             This Court has the authority to depart from the sentencing guidelines in
      “exceptional” circumstances, which the guidelines have not adequately taken into
      account. The COVID-19 pandemic and McConley’s unique medical conditions are
      precisely such grounds.

              U.S.S.G. § 5K2.0 provides the sentencing court may downwardly depart
      from the applicable guideline range if the Court finds, pursuant to 18 U.S.C. §
      3553(b)(1), that there exists an aggravating or mitigating circumstance. In addition
      to the specifically enumerated grounds for departure, however, the Court may also
      depart from the recommended guideline range of imprisonment where “in the
      exceptional case” there is “present a circumstance that the commission has not
      identified in the guidelines but that nevertheless is relevant to determining the
      appropriate sentence.” McConley’s case presents an exceptional set of facts to
      warrant departure from the stated guideline range. Without question, the COVID-
      19 pandemic is unlike any global crisis the world at large has ever seen. The
      judiciary has not been blind to the novel virus, nor the heightened risk facing


                                               12
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 13 of 16




      inmates and incarcerated offenders given the specific and devastating effects of the
      virus. In fact, numerous District Courts across the country have granted early release
      (compassionate release), bond, or relief from incarceration in light of COVID-19.

              McConley would respectfully ask this Honorable Court to consider these
      conditions and other factors presented in this memorandum in granting a reduction
      in his sentence.

      RECIDIVISM IS IMPROBABLE BASED                           ON      HIS     PERSONAL
      CHARACTERISTICS AND RECENT STUDIES

             Several of the factors that the Court must consider when fashioning an
      appropriate sentence are as follows: promotion of respect for the law; just
      punishment for the offense; adequate deterrence to criminal conduct; and protection
      of the public from further crimes of the Defendant.

             McConley, who is 39 years old and approaching middle age, has a lower
      recidivism and/or “rearrest” rate than most of his fellow federal offenders for several
      factors, including his age, his criminal history (category) and the nature of his
      offense.

              In December 2017, the U.S. Sentencing Commission published the results of
      its in-depth research and study, The Effects of Aging on Recidivism Among Federal
      Offenders. According to Part 5 of the aforementioned publication, the reconviction
      rate is highest among offenders younger than 21 (48.5%) and those between the ages
      of 21 to 24 years old (48.4%), but declined in each subsequent age group. The
      reincarceration rate was highest among those between the ages of 21 to 24 years old
      (38.6%) and declined in each subsequent age group. Specifically, reincarceration
      rates for offenders between the ages of 40 and 59 ranged from as low as 9 percent
      (for those aged 55 to 59) to 23 percent (for those from age 40 to age 44). Based on
      these facts, it is unlikely this Defendant will become involved in criminal activity
      after he is released from prison on the instant fraud conviction.

             As to prior criminal history, McConley is in the lowest possible criminal
      history category of I, as a result of having zero criminal history points. Moreover,
      he is among offenders that present one of the lowest risks to re-offend.




                                                13
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 14 of 16




             The U.S. Sentencing Commission conducted a recent study which
      demonstrated that offenders with zero criminal history points have a lower
      recidivism rate than offenders with one criminal history point. [See Tracey
      Kyckelhahn & Trishia Cooper, U.S. Sentencing Commission, The Past Predicts the
      Future: Criminal History and Recidivism of Federal Offenders at 6–9 (2017)]. The
      Commission found substantial differences in recidivism rates among Criminal
      History Category I offenders (which includes offenders with a criminal history score
      of zero or one point). In general, less than one-third (30.2%) of Criminal History
      Category I offenders with zero points were rearrested while nearly half (46.9%) of
      offenders with one point were rearrested. The Commission has found offenders with
      zero points but some prior contact with the criminal justice system (as opposed to
      no contact at all) have a rearrest rate of 37.4%.

              The statute itself suggests terms of imprisonment are not always appropriate
      for first offenders without any convictions and with no violent or serious crimes in
      their background. Title 28 U.S.C. § 994(j) even references the “general
      appropriateness of imposing a sentence other than imprisonment” for “a first
      offender who has not been convicted of a crime of violence or an otherwise serious
      offense,” yet the general appropriateness of imposing a term of imprisonment on a
      person convicted of a crime of violence that results in serious bodily injury.

             It is worth mentioning that one of the goals of The First Step Act of 2018,
      which was signed into law on December 21, 2018, was to reduce the size of the
      federal prison population while also creating mechanisms to maintain public safety.
      The First Step Act has required the Department of Justice (DOJ) to develop a risk
      and needs assessment system to be used by the Federal Bureau of Prisons (BOP) to
      assess the recidivism risk of all federal prisoners. It was determined by McConley’s
      case manager that his risk assessment was the lowest possible level. As such,
      McConley would be eligible for maximum amount of home confinement under the
      First Step Act.

              A term of imprisonment of approximately 48 months, or 4 years, would not
      only achieve that goal and be much less costly for taxpayers, but also sufficient for
      this non-violent, first-time offender. A sentence within that suggested range could
      also allow him to begin making some payments toward his restitution obligations,
      since under that suggested outcome, he would still be relatively young (mid-40s)
      when released from prison, able to earn an income and begin paying back some of
      his restitution obligations. In addition, as the suggested sentence would be


                                               14
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 15 of 16




      substantially more than what co-defendant Rafael received (30 months), it would
      not create any disparities among codefendants.

              It should also be noted that McConley has a very solid family support system;
      has earned a bachelor in science degree from Louisiana State University (where he
      was named on the Dean’s List); earned a master’s degree in business administration
      from Florida State University in December 2007; and has employment opportunities
      awaiting him upon his release from imprisonment. His unique business skills,
      achievements in higher education and attentive family unit, propelled by his remorse
      and his desire to make positive contributions to the local community are factors that
      will enable McConley to easily become a productive member of society once he
      exits the federal prison system.

                                          Conclusion

              The Court has the discretion to consider a variance under the totality of the
      §3553(a) factors, rather than one factor in isolation. Based on all the aforementioned
      factors, which include the following: McConley immediately accepting
      responsibility; never requesting bond; the need to avoid any sentencing disparities
      among codefendants; the Defendant’s efforts to cooperate immediately with the
      Government and agents upon being arrested; his solid family support and all the
      volunteer service he has done in the past and the present; the lockdown conditions
      he has endured as a result of being a federal inmate during the pandemic and the
      risk of contracting COVID-19 associated with receiving a lengthy prison sentence;
      and the unlikelihood of recidivism based on his background, we suggest that a
      sentence well below the advisory guideline imprisonment range is not only
      appropriate and sufficient, but necessary. In fact, a shorter sentence would be more
      in tune with the First Step Act, the aim of which is to do away with the approach of
      locking up non-violent, first-time offenders for decades.

              Therefore, a sentence of 48 months, or 4 years, would still adequately
      promote respect for the law and constitute just punishment for the offense, would
      still be significantly higher than the sentence imposed on his co-defendant, Rafael;
      would deter McConley from involving himself in any future criminal conduct; and
      would allow McConley to serve sufficient time in prison while still being released
      within a reasonable period of time in order to become a productive citizen and begin
      working to try to make his victims whole.



                                               15
Case 1:19-cr-20447-AHS Document 150 Entered on FLSD Docket 09/09/2021 Page 16 of 16




            WHEREFORE, the Defendant respectfully urges this Honorable Court to
      consider the aforementioned sentencing factors and letters of support submitted, and
      impose a sentence below the advisory guideline range as suggested.

                                         Respectfully submitted,

                                         REYNOSO ERICKSON TRIAL LAW, P.A.
                                         1801 NE 123rd Street, Suite 314
                                         North Miami, Florida 33181
                                         Phone: (754) 216 – 4981

                                  By:    /s/ Luis E. Reynoso
                                         Luis E. Reynoso
                                         Florida Bar Number 0864021
                                         Luis@reynosoerickson.com

                                         /s/ Robert M. Erickson
                                         Robert M. Erickson
                                         Florida Bar Number 0107326
                                         Rob@reynosoerickson.com




                                              16
